Olney, J.
This is a writ of error to reverse a judgment of the District Court of Clackamas County on an award of referees. The cause having been referred in that court, the time for making and filing the award was afterwards enlarged to the first day of the then next term. It was made and signed on the third day of the term, and filed on the fourth. The District Court, in treating as unimportant the delay to put the paper on file, appears to have overlooked the fact, that the award itself was not made until after the authority of the referees had expired.
Judgment reversed.